Citation Nr: 1127355	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from January 1980 to April 1987 with additional unverified service in the United States Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder that he maintains had it onset during his period of active military service.  

In this regard, the Board notes that service treatment records (STRs) show that, in December 1980, almost a year into service the Veteran wanted to be discharged.  Another entry dated in August 1982 shows he was treated for alopecia areata and at that time reported tolerating increased stress.  In October 1984, the Veteran was evaluated for symptoms of depression, nervousness, anxiety, and tension.  He was subsequently referred to the Community Mental Health Activity (CMHA) at Fort Leonard Wood Army Hospital.  Also of record is a DA Form 4465, Military Client Intake dated in May 1986, which shows that the Veteran entered into the Army's rehabilitation program, known as Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) for alcohol, amphetamines and cannabis.  Inpatient detoxification and the use of civilian treatment rehab facilities were not warranted.  

Treatment records from the Veteran's Reserve service include a November 1990 quadrennial examination, which notes that the Veteran had a history of depression and was currently on medications.  

Post-service treatment records show the Veteran had a longstanding history of alcohol and cocaine dependence with multiple hospitalizations for substance abuse, beginning in 1995.  At that time he noted that he had been drinking alcohol and smoking marijuana since age 13 and first had a problem with it in 1980.  Prior to admission the Veteran had been drinking a pint of vodka and 8-10 pints of beer per day for the past two years.  In addition, to his alcohol use the Veteran also used cocaine, which began at the age of 19, as well as heroin.  About five years prior the Veteran started using crack daily.  The Veteran reported auditory/visual hallucinations and paranoid ideation when using cocaine and symptoms of depression on withdrawal.  

In June 2009, the Veteran was afforded a VA examination to determine the presence of any psychiatric disorder.  The examiner was asked to identify the presence of any chronic mental condition.  This report is somewhat confusing in that the examiner opined that there did not seem to be the breadth and depth of symptomatology to diagnose a major depression nor was there a consistent duration that justified dysthymia.  However, the examiner then provided an Axis I diagnosis of depressive disorder.  

In a February 2010 addendum, the examiner opined that "[i]t is at least as likely as not . . . that, although undiagnosed, psychiatric instability existed prior to the military."  Later, in the same addendum, the examiner stated that "[t]o the degree, then, that there is any nexus between the service and his condition, the service clearly provided occasions for him to develop behavioral and affective symptoms, but these are a continuation of a probable pattern prior to the service."  Significantly, however, the examiner did not specifically state whether the Veteran had a chronic psychiatric disability that existed prior to active duty but that was aggravated beyond its natural progression during such service.  

Consequently, the Board finds the VA examination report, and the subsequent addendum, to be inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran currently has an acquired psychiatric disorder that had its onset during his period of active duty military service or whether he has a psychiatric disability that preexisted his active and was aggravated behond its natural progression therein.

In addition, on remand, an attempt should be made to update the file with records of any pertinent VA treatment received since September 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to recent treatment or evaluation of his psychiatric disorder, since September 2009.  The Board is particularly interested in records of psychiatric treatment that the Veteran may have received at the VA Medical Center in St. Louis, Missouri since September 2009.  All pertinent records should be obtained and associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then, the AMC/RO should schedule the Veteran for an examination to determine the nature, extent, and etiology of all current psychiatric pathology.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  

(a) The examiner should list all current psychiatric diagnoses manifested by the Veteran and, in so doing, specify whether any diagnosis represents an acquired psychiatric disorder, as opposed to a personality disorder.  

(b) For each such acquired psychiatric diagnosis (as opposed to a personality disorder), the examiner should render an opinion as to whether the psychiatric disorder existed prior to the Veteran's period of active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.  If no pre-existing psychiatric disability is found, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently-diagnosed psychiatric disorder had its clinical onset in active service or is otherwise related to active service.  

The examiner should provide a complete rationale for all conclusions reached and discuss those findings in relation to the pertinent evidence of record.  

3.  After completing these requested actions, the AMC/RO should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the RO/AMC must furnish the Veteran and his representative an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 





(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

